United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.T., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, St. Louis, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 16-1393
Issued: March 14, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On June 20, 2016 appellant filed a timely appeal from a December 22, 2015 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUES
The issues are: (1) whether appellant received an overpayment of compensation in the
amount of $1,441.50 for the period June 1, 2013 to March 3, 2015 as she received retirement
benefits concurrently with FECA compensation benefits; and (2) whether OWCP properly found
her at fault in creation of the overpayment.
1
2

5 U.S.C. § 8101 et seq.

Appellant timely requested oral argument before the Board. By order dated December 19, 2016, the Board
exercised its discretion and denied the request, finding that the issue could be adequately adjudicated based on a
review of the case record. Order Denying Oral Argument, Docket No. 16-1393 (issued December 19, 2016).

FACTUAL HISTORY
OWCP accepted that on June 9, 2005 appellant, then a 54-year-old nurse, twisted her
back as a falling patient grabbed her to steady himself, causing a lumbosacral sprain/strain and
an aggravated L4-5 herniated disc with lumbar myelopathy. She stopped work on June 9, 2005
and returned to full-time light-duty work on June 13, 2005. As of July 10, 2006, appellant
worked as a staff nurse (discharge planner) at retained pay. The job required sedentary clerical
duties within her physical restrictions.
By decision issued September 22, 2006, OWCP determined that appellant’s actual
earnings in the discharge planner position fairly and reasonably represented her wage-earning
capacity. It calculated that appellant had two percent loss of wage-earning capacity, entitling her
to $52.83 every four weeks in wage-loss compensation. The first compensation check covered
the period July 9 to September 30, 2006. OWCP included a Form EN1049, which stated, “you
may not receive OWCP benefits for loss of wage-earning capacity for the same time period as
receiving OPM benefits. If you receive any benefits from OPM, you should advise this office
immediately. You will be asked to make an election between the two benefits.”
Appellant worked as a discharge planner at the employing establishment through
June 26, 2008. She received wage-loss compensation under the wage-earning capacity
determination and for periodic medical appointments.3 On April 13, 2009 appellant was
reassigned as a nurse performing clerical duties, at the same rate of pay as the discharge planner
position.
The record establishes that appellant retired on May 31, 2013. Beginning June 1, 2013
appellant received retirement benefits through the Office of Personnel Management (OPM).
In a March 19, 2015 letter, OWCP notified appellant that she was entitled to wage-loss
compensation beginning June 1, 2013. It instructed her to elect either FECA benefits or OPM
retirement payments to avoid a prohibited dual benefit.
On July 7, 2015 an OPM official confirmed that appellant was receiving monthly OPM
retirement benefits from June 1, 2013 onward.
On July 28, 2015 appellant elected to receive OPM benefits, effective July 16, 2015. She
telephoned OWCP on August 4, 2015, stating that she was unsure if she had chosen the proper
election date. OWCP sent appellant a new election form to submit should she wish to change her
date of election. On August 10, 2015 appellant elected to receive OPM retirement benefits with
an effective date of June 1, 2013.

3

Appellant stopped work on June 26, 2008. She underwent right hip arthroplasty on an unspecified date.
Appellant filed a claim for a recurrence of disability (Form CA-2a) on July 18, 2008. OWCP developed the claim as
a request for modification of the September 22, 2006 wage-earning capacity determination. By decision dated
September 3, 2008, it denied modification of the wage-earning capacity determination. In a June 23, 2009 letter,
appellant requested reconsideration, contending that the accepted June 9, 2005 incident also caused a right hip
injury. By decision dated September 2, 2009, OWCP denied modification of its prior decision, finding that
appellant had not established a material worsening of the accepted injury.

2

In an August 18, 2015 memorandum and accompanying August 4, 2015 worksheet,
OWCP calculated that from June 1, 2013 to March 7, 2015, appellant was paid $1,441.50 in
FECA wage-loss compensation benefits on the supplemental rolls, during which time she also
received OPM retirement benefits.
By notice dated September 3, 2015, OWCP advised appellant that it made a preliminary
finding of an overpayment of compensation in the amount of $1,441.50 for the period June 1,
2013 to March 3, 2015, as she had received OPM retirement benefits and FECA payments
concurrently. It made the preliminary finding that appellant was at fault in creating the
overpayment, as she accepted compensation payments that she knew or reasonably should have
known were incorrect. OWCP afforded appellant 30 days to submit information regarding her
income, assets, and expenses, request a prerecoupment hearing, or request a conference. It
enclosed an overpayment recovery questionnaire (Form OWCP-20).
Appellant did not respond to the preliminary notice of overpayment.4
By decision dated December 22, 2015, OWCP finalized the $1,441.50 overpayment for
the period June 1, 2013 to March 3, 2015. It found that appellant had received FECA benefits
concurrently with OPM retirement benefits for this period, a prohibited dual benefit. OWCP
found appellant at fault in creating the overpayment as she had accepted FECA payments while
in simultaneous receipt of OPM retirement payments. It further found that, as appellant was at
fault in creating the overpayment, it was not subject to waiver. OWCP directed recovery of the
overpayment by a single payment of $1,441.50.
LEGAL PRECEDENT -- ISSUE 1
Section 8102(a) of FECA provides that the United States shall pay compensation for the
disability or death of an employee resulting from personal injury sustained while in the
performance of duty.5 FECA, however, also places limitations on an employee’s right to receive
compensation benefits. Section 8116 provides that, while an employee is receiving benefits, he
or she may not receive salary, pay, or remuneration of any type from the United States, except in
limited circumstances.6
A FECA beneficiary may not receive wage-loss compensation concurrently with a
federal retirement annuity.7 When a claimant is entitled to disability benefits under FECA and
annuity benefits from OPM under either CSRS or FERS, the employee must make an election of
benefits.8 The employee has the right to elect the monetary benefits that are most advantageous.9
4

Appellant submitted May 29, 2015 chart notes, received by OWCP on November 30, 2015. These documents
do not address the overpayment issue.
5

5 U.S.C. § 8102(a).

6

Id. at § 8116(a).

7

Id.

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Dual Benefits, Chapter 2.1000.4a (February 1995).

9

Id.

3

The election, once made, is revocable.10 Concurrent wage-loss compensation and OPM benefits
constitute a prohibited dual benefit.11
ANALYSIS -- ISSUE 1
Appellant began receiving wage-loss compensation under FECA on July 9, 2006
pursuant to a September 22, 2006 wage-earning capacity determination. Her continuing payment
every four weeks began at a net amount of $52.83. On August 10, 2015 appellant elected to
receive OPM benefits effective June 1, 2013.
The evidence reflects that appellant received $1.441.50 in compensation benefits from
June 1, 2013 to March 7, 2015, and that she also received OPM retirement benefits for this
period. This is based on OWCP’s August 18, 2015 memorandum and accompanying August 4,
2015 worksheet. However, the period of overpayment OWCP used in its September 3, 2015
preliminary notice and December 22, 2015 decision ran from June 1, 2013 to March 3, 2015,
four days less than the period for which OWCP provided a complete calculation. It did not
explain why it changed the end date of the overpayment period from March 7, 2015 to
March 3, 2015. Therefore, the Board finds that it is not clear as to whether the amount of the
overpayment remains accurate.
As such, the Board thus affirms in part the December 22, 2015 decision as to fact of
overpayment, but remands for further development regarding the amount of the overpayment.
After such further development as necessary, OWCP shall issue an appropriate decision as to the
amount of the overpayment.
As the case is not in posture for a decision regarding the amount of the overpayment, it is
premature for the Board to address the issue of fault.
The Board’s jurisdiction is limited to reviewing those cases where OWCP seeks recovery
from continuing compensation under FECA.12 Appellant is not in receipt of continuing
compensation under FECA.
On appeal, appellant asserts that she contacted OWCP some months after retiring and
“requested to return check,” but that an OWCP claims examiner instructed her not to. The Board
notes that the record does not confirm this conversation.
CONCLUSION
The Board finds that OWCP has established fact of overpayment. The Board further
finds that the case is not in posture for decision regarding the amount of overpayment or the
issue of fault.

10

20 C.F.R. § 10.421(a).

11

5 U.S.C. § 8116(a).

12

Judith A. Cariddo, 55 ECAB 348 (2004).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated December 22, 2015 is affirmed in part regarding fact of
overpayment and set aside in part regarding the amount of the overpayment. The case is
remanded to OWCP for additional development consistent with this opinion.
Issued: March 14, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

